DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-4, 6-17 and 19-22 filed on June 22, 2021 have been fully considered but the arguments with regard to 35 U.S.C. 102 are held unpersuasive. Examiner’s response to the presented arguments follows.

Claim Rejections - 35 USC § 112
Summary of Arguments:
Applicant requests the withdrawal of the rejection claim 9 under 35 U.S.C. 112(b).
Examiner’s Response:
In view of the amendment of claim 9, the rejection under 35 U.S.C. 112(b) of claim 9 is withdrawn. 

Claim Rejections - 35 USC § 102
Summary of Arguments:
	Regarding claim 1, applicant argues that the cited references do not teach the feature of “displaying the first visual representation…approximately within a surface area of a lane marker attached to the roadway,’ as recited in claim 1 because “[t]he Office Action (see, e.g., pg. 5) 

	Regarding claim 7, applicant argues that the cited references do not teach the feature of  “wherein the transit-condition data comprises swerving information corresponding to the user vehicle,” as recited in claim 7.

Examiner’s Response:
	Examiner respectfully disagrees. Regarding claim 1, Hakki as illustrated in FIGS 1, 2, 5 and 6, describes a safety zones 200/210 projected on the roadway surface 6 between lane markers 7. Hakki: col. 7, lines 8-14. Thus, Hakki teaches the feature of “displaying the first visual representation…approximately within a surface area of a lane marker attached to the roadway,” as recited in claim 1. 

	Regarding claim 7, Hakki in col. 8, lines 7-16, describes a safety zone 210 as illustrated in FIG. 5 changing shape/size into a curved safety zone 210C as the driver turns the steering wheel of the vehicle 5. Thus, teaches the feature of “wherein the transit-condition data comprises swerving information corresponding to the user vehicle,” as recited in claim 7.
Accordingly, the rejection of the pending claims is maintained due to the reasons set forth above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, 12, and 15-17, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakki (Patent No. US 10,392,013 B2).

Regarding claim 1, Hakki discloses a method comprising: monitoring transit-condition data of a roadway traversed by a user vehicle, wherein the transit-condition data comprises roadway-characteristic data (col. 7, lines 15-21: a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc.); determining, based at least in part on the roadway-characteristic data, a first proximity zone (col. 7, lines 14-21: A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc.); generating a first visual representation that corresponds to the first proximity zone (col. 8, lines 17-21: In FIGS. 1-4, the rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60 or hologram projectors 62); displaying the first visual representation onto the roadway proximate the first proximity zone and approximately within a surface area of a lane marker attached to the roadway (col. 7, lines 9-12, See Fig. 1, a rear safety zone 200 and a front safety zone 210 within a lane between lane markers 7); detecting a change in the transit-condition data; and updating the first visual representation in response to the detecting, resulting in an updated first visual representation (col. 8, lines 25-33; col. 9, lines 42-50: FIGS. 1-4, the rear safety zone 200 is of a size based upon the stored data, the stopping distance of the index vehicle 5 at a first set of conditions (e.g. speed, pavement type, pavement conditions, tire conditions, etc.). In FIG. 6, a longer rear safety zone 200C is projected on the road surface 4, informing following vehicles that more inter-vehicle stopping distance is needed between the following vehicle and the index vehicle 5, based upon current conditions).

Regarding claim 2, Hakki discloses the method of claim 1, wherein updating the first visual representation comprises modifying an angle at which the first visual representation is displayed, in response to a detected change in curvature of the roadway (col. 5, lines 8-10: In FIG. 5, it is shown how the front safety zone 210 changes shape into a curved front safety zone 210C as the driver turns the steering wheel of the index vehicle 5).

(col. 8, lines 8-16: In FIG. 5, it is shown how the front safety zone 210 changes shape into a curved front safety zone 210C as the driver turns the steering wheel of the index vehicle 5...the curved front safety zone 210C is shaped and sized to warn others, including pedestrians, and to warn the driver of the index vehicle 5 as to the path of the index vehicle 5 and how much space is required for the index vehicle 5 to safely stop). Note that the size of the safety zone 210C as illustrated in Fig. 5 correspond with a distance between the vehicle 5 and the safety zone 210C as the size of the safety zone 210C changes. Hakki at col. 6, lines 23-27 describes as imaging of a vehicle that is projected on or above the ground in front, behind or beside the vehicle and has dimensions that increase or decrease depending on parameters such speed of the index vehicle.
Regarding claim 4, Hakki discloses the method of claim 1, wherein updating the first visual representation includes modifying the first visual representation in response to a detected change in surface traction of the roadway (col. 7, lines 14-34:A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc…. If it is determined from the data from the sensors that the road is wet (e.g. from rain), then a greater stopping distance is calculated based upon the wet surface and, for example, a the front safety zone 210 will be projected on the road, occupying, for example, approximately 120 feet in front of the index vehicle 5).
Regarding claim 6, Hakki discloses the method of claim 1, wherein the first visual representation is displayed approximately within a width of the lane marker (col. 7, lines 9-12, See Fig. 1, a rear safety zone 200 and a front safety zone 210 within a lane between lane markers 7).
Regarding claim 7, Hakki discloses a system comprising: a set of sensors configured to monitor transit-condition data of a user vehicle in transit, wherein the transit-condition data  (col. 7, lines 15-21: a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc.) comprises swerving information corresponding to the user vehicle ( col. 8, lines 8-16: In FIG. 5, it is shown how the front safety zone 210 changes shape into a curved front safety zone 210C as the driver turns the steering wheel of the index vehicle 5); a processor configured to determine, based at least in part on the swerving information, a first proximity zone (col. 7, lines 14-21,  col. 8, lines 8-16: A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9). .. In FIG. 5, it is shown how the front safety zone 210 changes shape into a curved front safety zone 210C as the driver turns the steering wheel of the index vehicle 5…the curved front safety zone 210C is shaped and sized to warn others, including pedestrians, and to warn the driver of the index vehicle 5 as to the path of the index vehicle 5 and how much space is required for the index vehicle 5 to safely stop.), (col. 8, lines 17-21: In FIGS. 1-4, the rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60 or hologram projectors 62 based upon a first set of data. The processor controls the one or more projectors 60 and/or hologram projectors 62 to project an image); a set of illumination devices configured to display the first visual representation proximate the first proximity zone (col. 7, lines 12-14, col. 8, lines 17-21: a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60); the processor further configured to update the first visual representation in response to a detected change in the swerving information, resulting in an updated first visual representation (col. 7, lines 14-21,  col. 8, lines 8-16: A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9). .. In FIG. 5, it is shown how the front safety zone 210 changes shape into a curved front safety zone 210C as the driver turns the steering wheel of the index vehicle 5…the curved front safety zone 210C is shaped and sized to warn others, including pedestrians, and to warn the driver of the index vehicle 5 as to the path of the index vehicle 5 and how much space is required for the index vehicle 5 to safely stop).
Regarding claim 8, Hakki discloses the system of claim 7, wherein updating the first visual representation includes modifying a shape of the first visual representation in response to a turn executed by the user vehicle (col. 5, lines 8-10: In FIG. 5, it is shown how the front safety zone 210 changes shape into a curved front safety zone 210C as the driver turns the steering wheel of the index vehicle 5).
(Figs. 1-6, col. 9, lines 42-50: if the index vehicle 5 is moving at 60 mph and a trailing vehicle is moving at 70 mph, the delta speed is negative 10 mph. Any values less than zero indicates that the inter-vehicle distance is reducing and the trailing vehicle is catching up to the index vehicle 5. The projectors 60 or the hologram projectors 62 are activated to project the rear safety zone 200/200A/200B/200C once the trailing vehicle approaches the danger zone (or warning zone)).
Regarding claim 11, claim 11 is a system claim and includes limitation similar to claim 6. Thus, claim 11 is rejected due to similar reason set forth above with respect to claim 6.
Regarding claim 12, claim 12 is a system claim and includes limitation similar to claim 5. Thus, claim 12 is rejected due to similar reason set forth above with respect to claim 5.
Regarding claim 15, Hakki discloses a system comprising: a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising: monitoring transit-condition data of a roadway traversed by a user vehicle, wherein the transit-condition data comprises ambient-environment data (col. 7, lines 15-21: a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc.); determining, based at least in part on the ambient-environment data, a (col. 7, lines 14-34: A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc.); generating a first visual representation that corresponds to the first proximity zone (col. 8, lines 17-21: In FIGS. 1-4, the rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60 or hologram projectors 62 based upon a first set of data. The processor controls the one or more projectors 60 and/or hologram projectors 62 to project an image); displaying the first visual representation onto the roadway proximate the first proximity zone  (col. 7, lines 9-14: Fig. 1, a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60) and approximately within a surface area of a lane marker attached to the roadway (col. 7, lines 9-12, See Fig. 1, a rear safety zone 200 and a front safety zone 210 within a lane between lane markers 7); detecting a change in the transit-condition data; and updating the first visual representation in response to the detecting, resulting in an updated first visual representation (col. 8, lines 25-33; col. 9, lines 42-50: FIGS. 1-4, the rear safety zone 200 is of a size based upon the stored data, the stopping distance of the index vehicle 5 at a first set of conditions (e.g. speed, pavement type, pavement conditions, tire conditions, etc.). In FIG. 6, a longer rear safety zone 200C is projected on the road surface 4, informing following vehicles that more inter-vehicle stopping distance is needed between the following vehicle and the index vehicle 5, based upon current conditions).
Regarding claim 16, Hakki discloses the system of claim 15, wherein the first visual representation corresponds to a detected weather condition (col. 7, lines 14-34:A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc…. If it is determined from the data from the sensors that the road is wet (e.g. from rain), then a greater stopping distance is calculated based upon the wet surface and, for example, a the front safety zone 210 will be projected on the road, occupying, for example, approximately 120 feet in front of the index vehicle 5. Col. 10, lines 27-30: the on-board computer 12 communicates with various input devices or sensors to obtain information regarding the speed of the vehicle, vehicle conditions, road conditions/weather, surrounding vehicles).
Regarding claim 17, Hakki discloses the system of claim 15, wherein updating the first visual representation includes modifying the first visual representation in response to a detected change in a weather condition(col. 7, lines 14-34:A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera 93, microphone 95, ambient light sensor 50, roadway condition sensor 48, speed sensor 40, etc…. If it is determined from the data from the sensors that the road is wet (e.g. from rain), then a greater stopping distance is calculated based upon the wet surface and, for example, a the front safety zone 210 will be projected on the road, occupying, for example, approximately 120 feet in front of the index vehicle 5. Col. 10, lines 27-30: the on-board computer 12 communicates with various input devices or sensors to obtain information regarding the speed of the vehicle, vehicle conditions, road conditions/weather, surrounding vehicles).
Regarding claim 19, claim 19 is directed to a system claim and includes limitation similar to claim 6. Therefore, claim 19 is rejected due to similar reasons set forth above with respect to claim 6.
Regarding claim 21, Hakki discloses the method of claim 1, wherein updating the first visual representation includes modifying a distance between a location of the user vehicle and a location at which the first visual representation is displayed, in response to detecting the user vehicle having a changed driving pattern (Figs. 5 and 6, col. 6, lines 23-27: The term “dynamic imaging” is defined as imaging of a vehicle that is projected on or above the ground (such as a road) in front, behind or beside the vehicle and has dimensions that increase or decrease depending on parameters such speed of the index vehicle. See Figs 5 and 6, a longer safety zone 210C/200C projected on the road surface 4).
Regarding claim 22, claim 22 is directed to a system claim and includes limitation similar to claim 21. Therefore, claim 22 is rejected due to similar reasons set forth above with respect to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakki (US 10,392,013 B2) in view of You (Pub. No. US 10,134, 280 B1). 

Regarding claim 10, Hakki does not explicitly disclose wherein the set of sensors is configured to detect one or more physical characteristics of a lane marker attached to a roadway traversed by the user vehicle.
However, You teaches wherein the set of sensors is configured to detect one or more physical characteristics of a lane marker attached to a roadway traversed by the user vehicle (col. 5, lines 47-49: lane detection algorithms to detect the presence and location of lanes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hakki to include wherein the set of sensors is configured to detect one or more physical characteristics of a lane marker attached to a roadway traversed by the user vehicle as taught by You for providing  safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur (You: col. 3, lines 47-50). 

However, You discloses wherein the first visual representation comprises a set of alphanumeric characters corresponding to a characteristic of the user vehicle (col. 15, lines 12-15: words/numbers 303 such as: the current speed in miles per hour (mph), kilometers per hour (kph), or any other measure, of the source vehicle 101). The motivation statement set forth above with respect to claim 10 applies here. 
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakki (US 10,392,013 B2) in view of Marti et al. (Patent No.  US 9,481,287 B2).
Regarding claim 14, Hakki does not explicitly discloses wherein the system further comprises an audio device configured to emit an audible alert when a roadway vehicle enters the first proximity zone.
However, Marti disclose wherein the system further comprises an audio device configured to emit an audible alert when a roadway vehicle enters the first proximity zone (col. 13, lines 34-55: Roadway projection system 100(0) is configured to detect bounding zone intersection 702 and to alert the driver of vehicle 110(0) that vehicle 110(0) may be dangerously close to vehicle 110(1),…In response to detecting bounding zone intersection 702, roadway projection systems 100(0) and 100(1) may generate audio alerts).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hakki to include wherein the system 
Regarding claim 20, claim 20 is directed to a system claim and includes limitation similar to claim 14. Therefore, claim 20 is rejected due to similar reasons set forth above with respect to claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488